Exhibit 10.2

 

[image_002.jpg]

 

COCA-COLA PLAZA

ATLANTA, GEORGIA

 

 

JAMES R. QUINCEY ADDRESS REPLY TO: PRESIDENT & CHIEF EXECUTIVE OFFICER P.O. BOX
1734 THE COCA-COLA COMPANY ATLANTA, GA 30301

 

 

October 18, 2018

 

 

Brian Smith

The Coca-Cola Company

Atlanta, Georgia

 

Dear Brian,

 

We are delighted to confirm your new position as President and Chief Operating
Officer, Grade 24, with an effective date of January 1, 2019. You will report to
me. The information contained in this letter provides details of your new
position.

 

·Your principal place of assignment will be Atlanta, Georgia.

 

·Your annual base salary for your new position will be USD 850,000.

 

·You will continue to be eligible to participate in the annual Performance
Incentive Plan. Your target annual incentive is 175% of annual base salary. The
actual amount of an incentive award may vary and is based on individual
performance and the financial performance of the Company. Awards are made at the
discretion of the Compensation Committee of the Board of Directors. The plan may
be modified from time to time.

 

·You will continue to be eligible to participate in The Coca-Cola Company’s
Long-Term Incentive program. Awards are made at the discretion of the
Compensation Committee of the Board of Directors based upon recommendations by
Senior Management. You will be eligible to receive long-term incentive awards
within guidelines for the job grade assigned to your position and based upon
your personal performance, Company performance, and leadership potential to add
value to the Company in the future. As a discretionary program, the award
timing, frequency, size and mix of award vehicles are variable.

 

·You are expected to continue to maintain share ownership pursuant to the
Company’s share ownership guidelines at a level equal to five times your base
salary. Because this represents an increase from your prior target level, you
will have an additional two years, or until December 31, 2020, to meet your
requirement. You will be asked to provide information in December each year on
your progress toward your ownership goal, and that information will be reviewed
with the Compensation Committee of the Board of Directors the following
February.

 



 

 



October 18, 2018

Page 2 of 2

 



 

·You will be able to utilize the Company owned aircraft for business use.  You,
and your immediate family traveling with you, may also utilize the Company owned
aircraft for reasonable personal use. Any such personal use must be pre-approved
by the Chief Executive Officer.  Any personal use of the aircraft by you and
your immediate family members will result in imputed taxable income. There will
be no tax gross-ups for you or your immediate family regarding personal aircraft
use.

 

·You will continue to be eligible for the Company’s Financial Planning
Reimbursement Program which provides reimbursement of certain financial planning
services, up to USD 10,000, subject to taxes and withholding.



 

·You will continue to be eligible for the Emory Executive Health benefit which
includes a comprehensive physical exam and one-on-one medical and lifestyle
management consultation.

 

·If you have not done so already, you are required to enter into the Agreement
on Confidentiality, Non-Competition, and Non-Solicitation, as well as the
Agreement Covering Inventions, Discoveries, Copyrightable Material, Trade
Secrets, and Confidential Information, effective immediately.

 

·This letter is provided as information and does not constitute an employment
contract.

 

Brian, I feel certain that you will continue to find challenge, satisfaction and
opportunity in this role and as we continue our journey during this important
time.

 

 

Sincerely, 

  



/s/ James Quincey  

  

James Quincey

  

c:   Jason Gibbins   Executive Compensation   Executive Services

 

 

I, Brian Smith, accept this offer:

 

 

Signature:   /s/ Brian Smith  

 

 

Date:   October 18, 2018  

 



 

